Citation Nr: 1627155	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1999, the Board denied the Veteran's claim for service connection for a seizure disorder.

2. Assuming its credibility, the evidence associated with the claims file subsequent to the July 1999 Board decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision that denied the Veteran's appeal for service connection for a seizure disorder is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999). 
 
2.  New and material evidence having been received, the claim for service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

With respect to the claims for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim or any deficiency in VA's compliance with its duty to assist the Veteran cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis -New and Material Evidence 

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In a July 1999 Board decision, the Veteran's claim for service connection for a seizure disorder was denied, in part due to lack of a current diagnosis.  Evidence of record at the time of that decision included service treatment records, VA medical center (VAMC) treatment records, Social Security Disability records, and lay statements from the Veteran and his peers asserting that he had a seizure disorder since the early 1980s.  The Veteran did not appeal the denial to the U.S. Court of Appeals for Veterans Claims, nor did he submit new and material evidence within one year of the decision.  As such, the July 1999 decision became final.

In May 2008, the Veteran contacted VA and indicated an intent to reopen his previously denied claim.  In December 2008, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the July 1999 Board decision, evidence submitted includes updated VAMC treatment records, including from Orlando, which note a diagnosis of a seizure disorder and continuing reports of seizures, although it is unclear whether this diagnosis is solely self-reported.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the July 1999 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a current diagnosis, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a seizure disorder is warranted, however additional development is necessary , as will be explained below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder is reopened.


REMAND

The Veteran has not yet been afforded a VA examination during the appeal period for his claimed seizure disorder.  VAMC treatment records, including the Veteran's most recent records, note the Veteran has a seizure disorder, although this appears to be self-reported.  The Veteran is competent to report he has suffered from blackouts and he has stated that he has consistently suffered them since service.  Treatment reports and VA examination from the 1990s, when the Veteran last had VA examinations related to his claimed seizure disorder, were inconclusive or negative as to whether the Veteran actually had a diagnosis of a seizure disorder.  The last VA examination related to his seizures in 1995 was conducted by a neuropsychologist, who indicated that regarding the Veteran's claimed seizures there appeared to be no objective findings in the medical record consistent with a seizure disorder, however the Veteran would need a full complete review by a neurologist.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine whether he in fact has a current diagnosis of a seizure disorder, and if so, whether it is as likely as not related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate to determine the nature and etiology of the Veteran's claimed seizure disorder.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to conduct any testing deemed necessary to establish or rule out a diagnosis of a seizure disorder.  Then, identify any current diagnosis of record and provide an opinion, with supporting rationale, as to whether the Veteran has a seizure disorder. 

If so, the examiner must provide an opinion as to whether any diagnosed seizure disorder had its onset in service or is otherwise related to service, to include as related to any in-service disease, event, or injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


